          Case 1:19-cr-00696-PAE Document 141
                                          142 Filed 06/26/20
                                                    06/29/20 Page 1 of 1




                                                                                      Joseph A. DiRuzzo, III, Esq., CPA
                                                                                                         954.615.1676
                                                                                                   jd@diruzzolaw.com

June 26, 2020

Via ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:      United States v. Teman, case no. 1:19-cr-696

Dear Judge Engelmayer:

Pursuant to your “individual rules of practice in criminal cases,” this letter serves as the Defendant
Ari Teman’s request for permission to participating in an overnight sleep study at his medical
provider’s office (the contact information for Teman’s medical provider has already been given to
Mr. Teman’s pretrial services officer, Mark Delesdernier). Additionally, Mr. Teman needs
permission to leave his residence for an extended period of time (i.e. more than the few hours that
Mr. Delesdernier can authorize) to obtain an MRI.

Counsel for the Government does not object to the Court providing Teman with his requested
relief.


Kind Regards,
                                     Digitally signed by /s/ Joseph A. DiRuzzo, III
/s/ Joseph A. DiRuzzo, III           Date: 2020.06.26 13:11:25 -04'00'


Joseph A. DiRuzzo, III
                                                         GRANTED. The Clerk of Court is requested to terminate
JAD/                                                     the motion at Dkt. No. 141.

cc: AUSA K. Bhatia, via ECF                                SO ORDERED.                                6/29/2020
AUSA E. Imperatore, via ECF
J. Gelfand, via ECF
                                                                                      
                                                                               __________________________________
                                                                                     PAUL A. ENGELMAYER
                                                                                     United States District Judge




401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
